
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



AMENDMENT
TO
EMPLOYMENT AGREEMENT


        This Amendment is made and entered into this 5th day of July, 2016 by
and between Nortek, Inc. (the "Company") and Michael J. Clarke (the
"Executive"):


RECITALS


1.The Executive and the Company entered into that certain Employment Agreement
dated December 16, 2011 (the "Agreement").

2.Melrose Industries PLC ("Parent"), Nevada Corp., a wholly-owned subsidiary of
Parent ("Acquisition Sub"), and the Company are expected to enter into that
certain Agreement and Plan of Merger pursuant to which, among other things,
Acquisition Sub will be merged with and into the Company, with the Company
surviving as a wholly-owned subsidiary of Parent (the "Acquisition");

3.The Executive and the Company desire to amend the Agreement as provided herein
to address the consequences of the Executive's termination of employment within
the first twelve months following the Closing (as defined in the Merger
Agreement) of the Acquisition.

        NOW THEREFORE, in consideration of the foregoing recitals, and of the
promises, covenants, terms and conditions contained herein, the parties hereto
agree as follows:

A.Section 5(e) of the Agreement is hereby amended to include the following at
the end thereof:

"Notwithstanding anything to the contrary in this subsection (e), during the
six-month period immediately following the closing of the Acquisition (as
hereinafter defined), "Good Reason" shall not be deemed to have occurred due to
any change in the Executive's authority, duties or responsibilities solely as a
result of the Company no longer being a publicly-traded company or the ultimate
parent entity in an affiliated group that includes the Company.

"Acquisition" shall mean the consummation of the transactions contemplated by
that certain Agreement and Plan of Merger to be entered into by and among
Melrose Industries PLC ("Parent"), Nevada Corp., a wholly-owned subsidiary of
Parent ("Acquisition Sub"), and the Company pursuant to which, among other
things, Acquisition Sub will be merged with and into the Company, with the
Company surviving as a wholly-owned subsidiary of Parent.

B.Notwithstanding anything to the contrary contained in the Agreement, if the
Executive terminates his employment with the Company, for any reason or no
reason at all, during the period commencing on the day six months after the
Closing and ending on the day twelve months after the Closing (the "Special
Severance Period"), such termination shall be treated as if the Company had
terminated the Executive other than for Cause under Section 5(d) of the
Agreement and the Executive shall have the right to receive the termination
benefits set forth in Section 5(d) of the Agreement.

C.The Release of Claims referred to in Section 5(e) of the Agreement shall be in
the form attached hereto as Exhibit A.

D.If the Closing does not occur within one year of the date of this Amendment,
the terms of this Amendment will have no further effect.

        This Amendment shall be governed by the laws of the State of Rhode
Island and Providence Plantations.

        Except as expressly amended by this Amendment, the Agreement shall
remain in effect and continue in accordance with its terms.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as
of July 5, 2016.

NORTEK, INC.    
By:
 
/s/ KEVIN W. DONNELLY


--------------------------------------------------------------------------------


 
      Name:   Kevin W. Donnelly         Title:   Senior Vice President, General
Counsel & Secretary    
EXECUTIVE
 
 
/s/ MICHAEL J. CLARKE


--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------






Exhibit A

GENERAL MUTUAL RELEASE AGREEMENT


        This GENERAL MUTUAL RELEASE AGREEMENT (this "Agreement") made
this        day of                        , 201[    ] (the "Effective Date"),
between Nortek, Inc. (the "Company"), and Michael J. Clarke (the "Executive").


        1.    Release.     

        a.     In consideration of the payments and benefits to be provided by
the Company pursuant to the Employment Agreement dated December 16, 2011, as
amended by the Amendment of Employment Agreement dated July     , 2016 by and
between the Company and the Executive (the "Employment Agreement"), the
Executive waives any claims he may have for employment by the Company and agrees
not to seek such employment or reemployment by the Company in the future.
Further, in consideration of the benefits to be provided by the Company pursuant
to the Employment Agreement, the Executive, on behalf of himself and his heirs,
executors, devisees, successors and assigns, knowingly and voluntarily releases,
remises, and forever discharges the Company and its parents, subsidiaries or
affiliates, together with each of their current and former principals, officers,
directors, shareholders, agents, representatives and employees, and each of
their respective heirs, executors, successors and assigns (collectively, the
"Company Releasees"), from any and all debts, demands, actions, causes of
action, accounts, covenants, contracts, agreements, claims, damages, omissions,
promises, and any and all claims and liabilities whatsoever, of every name and
nature, known or unknown, suspected or unsuspected, both in law and equity
("Claims"), which the Executive ever had, now has, or may hereafter claim to
have against the Company Releasees by reason of any matter or cause whatsoever
arising from the beginning of time to the time he signs this Agreement. Such
release shall apply to any Claim of any type, including, without limitation, any
and all Claims of any type that the Executive may have arising under the common
law, under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Older Workers Benefit Protection Act, the Americans With Disabilities
Act of 1967, the Family and Medical Leave Act of 1993, the Employee Retirement
Income Security Act of 1974, and the Sarbanes-Oxley Act of 2002, each as
amended, and any other federal, state or local statutes, regulations, ordinances
or common law, or under any policy, agreement, contract, understanding or
promise, written or oral, formal or informal, between any of the Company
Releasees and the Executive, and shall further apply, without limitation, to any
and all Claims in connection with, related to or arising out of the Executive's
employment relationship, or the termination of his employment, with the Company.

        b.     In consideration of the benefits to be provided to the Company
pursuant to the Employment Agreement and under this Agreement, the Company
knowingly and voluntarily releases, remises, and forever discharges the
Executive from any and all Claims which the Company ever had, now has, or may
hereafter claim to have against the Executive by reason of any matter or cause
whatsoever arising from the beginning of time to the time he signs this
Agreement. With the exceptions specifically set forth below, such release shall
apply to any Claim of any type, including, without limitation, any and all
Claims of any type that the Company has under the common law and any other
federal, state or local statutes, regulations, ordinances or other law, or under
any policy, agreement, contract, understanding or promise, written or oral,
formal or informal, between the Executive and the Company, and shall further
apply, without limitation, to any and all Claims in connection with, related to
or arising out of the Executive's employment relationship, or the termination of
his employment, with the Company. Notwithstanding the foregoing, the Company
does not release the Executive from any claims or rights that it may have
pursuant to or in respect of (i) this Agreement and the Company's right to
enforce the terms of this Agreement, or (ii) the Executive's having committed
any act of fraud, breach of the duty of loyalty, dishonesty, malfeasance,
embezzlement, any criminal act or any other act of willful misconduct, or
(iii) any claims the release of which is barred by law or statute.

Executive represents and warrants that: (i) Executive's Certifications under
Section 1350, Chapter 63 Title 18, United States Code filed in connection with
the Company's Annual Report on Form 10-K

--------------------------------------------------------------------------------



were accurate as of the filing date of the Form 10-K; and (ii) Executive to his
knowledge has not breached any of his fiduciary obligations to the Company or
its stockholders.

The Company represents and warrants that as of the date of this agreement it has
no knowledge of any facts which would indicate that the Executive has committed
any act of fraud, breach of the duty of loyalty, dishonesty, malfeasance,
embezzlement, any criminal act or any other act of willful misconduct. To induce
the Company to agree to this Agreement, the Executive hereby represents that, to
the best of his knowledge, there is no basis on which the Company could assert a
claim of any type against the Executive. For the avoidance of doubt, the
foregoing release of claims made by the Company does not apply to claims that
arise after the date this Agreement is executed.

        c.     For the avoidance of doubt, this Agreement does not in any way
modify Sections 7, 8, 9, 10 or 11 of the Employment Agreement, and the Executive
hereby reaffirms his obligations, and the Company's rights, under Sections 7, 8,
9, 10 or 11 of the Employment Agreement.

        d.     In consideration of the promises of the Company set forth in the
Employment Agreement, the Executive hereby releases and discharges the Company
Releasees from any and all Claims that the Executive may have against the
Company Releasees arising under the Age Discrimination Employment Act of 1967,
as amended, and the applicable rules and regulations promulgated thereunder
("ADEA"). The Executive acknowledges that he understands that the ADEA is a
federal statute that prohibits discrimination on the basis of age in employment,
benefits and benefit plans. The Executive also understands that, by signing this
Agreement, he is waiving all Claims against any and all of the Company
Releasees.

        e.     This General Release shall not apply to any rights to
indemnification from the Company that the Executive may have, any rights to
continuing directors' and officers' liability insurance, or any benefit to which
the Executive is entitled under any tax qualified retirement plan of the Company
or its affiliates, COBRA continuation coverage benefits, or vested benefits
under other benefit plans of the Company or its affiliates.


        2.    Consultation with Attorney; Voluntary Agreement.     The Company
advises the Executive to consult with an attorney of his choosing prior to
signing this Agreement. The Executive understands and agrees that he has the
right and has been given the opportunity to review this Agreement and,
specifically, the Mutual General Release in Section 1 above, with an attorney.
The Executive also understands and agrees that he is under no obligation to
consent to the General Release set forth in Section 1 above. The Executive
acknowledges and agrees that the payments to be made to the Executive pursuant
to the Employment Agreement are sufficient consideration to require him to abide
with his obligations under this Agreement, including but not limited to the
General Release set forth in Section 1. The Executive represents that he has
read this Agreement, including the General Release set forth in Section 1, and
understands its terms and that he enters into this Agreement freely,
voluntarily, and without coercion.


        3.    Effective Date; Revocation.     The Executive acknowledges and
represents that he has been given at least twenty-one (21) days during which to
review and consider the provisions of this Agreement and, specifically, the
General Release set forth in Section 1 above. The Executive further acknowledges
and represents that he has been advised by the Company that he has the right to
revoke this Agreement for a period of seven (7) days after signing it. The
Executive acknowledges and agrees that, if he wishes to revoke this Agreement,
he must do so in a writing, signed by him and received by the Company no later
than 5:00 p.m. Eastern Time on the seventh (7th) day of the revocation period.
If no such revocation occurs, the General Release and this Agreement shall
become effective on the eighth (8th) day following his execution of this
Agreement.

2

--------------------------------------------------------------------------------




        4.    Severability.     In the event that any one or more of the
provisions of this Agreement are held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remainder of this Agreement
shall not in any way be affected or impaired thereby.


        5.    Waiver.     No waiver by any party of any breach by any other
party of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of any other provision or condition at the
time or at any prior or subsequent time.


        6.    Governing Law.     This Agreement shall be governed by Federal law
and the laws of the State of Rhode Island without reference to its choice of law
rules.


        7.    Counterparts.     This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the dates set forth below.

    NORTEK, INC.
 
 
By:
 
 


--------------------------------------------------------------------------------

        Name             Title    
 
 
EXECUTIVE
 
 
By:
 
  


--------------------------------------------------------------------------------

Michael J. Clarke

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



AMENDMENT TO EMPLOYMENT AGREEMENT
RECITALS
Exhibit A GENERAL MUTUAL RELEASE AGREEMENT

1. Release.


2. Consultation with Attorney; Voluntary Agreement.


3. Effective Date; Revocation.


4. Severability.


5. Waiver.


6. Governing Law.


7. Counterparts.

